Citation Nr: 1448856	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a low back disability.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a low back disability REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  In September 2013, prior to the promulgation of a decision in the appeals of the claims for service connection for a left knee disability, bilateral hearing loss, tinnitus, and headaches, the Veteran submitted a written statement indicating a desire to withdraw those issues.  

2.  A February 1980 RO rating decision denied service connection for a low back disability and the Veteran did not file a notice of disagreement with the determination or submit material evidence within one year and the decision became final.  

3.  New evidence received since the February 1980 rating decision, in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for a left knee disability, bilateral hearing loss, tinnitus, and headaches have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2014).

2.  A February 1980 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

3.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2014).  The record shows that the Veteran filed a timely notice of disagreement with a denial of entitlement to service connection for a left knee disability, bilateral hearing loss, tinnitus and headaches.  He perfected an appeal of those issues with the submission of a timely substantive appeal following the issuance of the statement of the case.  

A substantive appeal may be withdrawn in writing by an appellant or an authorized representative at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2014).


In September 2013, prior to the promulgation of a decision in the appeals of the claims for service connection for a left knee disability, bilateral hearing loss, tinnitus, and headaches, the Veteran submitted a written statement indicating his desire to withdraw those issues.  Accordingly, the Board does not have jurisdiction to decide the appeal on those issues and they must be dismissed.  38 C.F.R. § 20.204 (2014).  

New and Material Evidence

A February  1980 RO rating decision denied service connection for a low back disability, finding that since the Veteran failed to report to a scheduled VA examination, there was no evidence of a current low back disability.  The Veteran was provided notice of that decision and his appellate rights but did not appeal the determination or submit a statement that he was willing to report for an examination or any other material evidence within one year of that decision.  Therefore, the decision is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

The evidence received since the February 1980 rating decision includes evidence that is both new and material.  38 C.F.R. § 3.156 (2014).  A March 2010 VA joints examination noted that the Veteran had a recurrent lumbar spine strain.  That new evidence addresses the reason for the previous denial, that presence of a current back disability.  The credibility of that evidence is presumed for purposes of determining whether it is material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  To that extent only, the appeal is allowed.


ORDER

The appeal on the issue of entitlement to service connection for a left knee disability is dismissed.

The appeal on the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal on the issue of entitlement to service connection for tinnitus is dismissed.

The appeal on the issue of entitlement to service connection for headaches is dismissed.

New and material evidence has been received to reopen a claim for service connection for residuals of a low back injury.  To that extent only, the claim is allowed.  


REMAND

At a February 2010 VA joints examination, the examiner stated that it was less likely that the Veteran's current back disability was due to an injury in service.  However, additional post-service medical records were associated with the file after the examination report was prepared that were not available to the examiner.  Therefore, another VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655 (2014).  

On remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran supply the names and addresses of all medical care providers who have treated him for a low back disability since February 2010.  After securing any necessary release, obtain all identified records.

2.  Obtain any VA medical records of treatment for any back disability that are not already of record.

3.  Then, schedule the Veteran for a VA examination.  The examiner must review the claims file and should note that review in the report, including the Veteran's service medical records, post-service medical reports and lay statements.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full clinical evaluation, the examiner should answer the following question and identify the rationale upon which the opinion is based:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability that began in or is otherwise related to active service?

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


